Citation Nr: 0923952	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a rating higher than 70 percent for major 
depressive disorder.  

2. Entitlement to an effective date before December 7, 2005, 
for a 70 percent rating for service-connected major 
depressive disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1974 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  While on appeal, in a rating 
decision in September 2007, the RO increased the rating for 
major depressive disorder to 70 percent effective December 7, 
2005.  

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  At the time of the hearing, the 
Veteran waived the right to have the additionally evidence 
initially considered by the RO.  

The claim for total disability rating for compensation based 
on individual unemployability is REMANDED to the RO via the 
Appeals Management Center  in Washington, DC.


FINDINGS OF FACT

1. Major depressive disorder is manifested by a disability 
picture that equates to occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking and mood under the General 
Rating Formula for Mental Disorders, but does not produce 
total occupational and social impairment.

2. By rating decision in January 2006, the RO granted service 
connection for major depressive disorder and granted an 
evaluation of 30 percent effective February 2, 2005; after 
the Veteran was notified of the determination and of his 
appellate rights, did not initiate an appeal and by operation 
of law, the rating decision became final.

3. A VA outpatient evaluation with evidence of increased 
disability, dated December 7, 2005, is the date of the 
informal claim for increase and an increase in disability is 
not factually ascertainable before that date. 

4. In a rating decision in September 2007, the RO increased 
the rating for major depressive disorder to 70 percent, 
effective December 7, 2005.  


CONCLUSIONS OF LAW

1. The schedular criteria for a rating higher than 70 percent 
for major depressive disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2008).

2. The criteria for an effective date before December 7, 
2005, for a 70 percent rating for major depressive disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400(o) (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in February 2007, in June 2007, and 
in May 2008.  The notice included the type of evidence needed 
to substantiate the claim for increase, namely, evidence that 
the disability had increased in severity and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.  

As for content and timing of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements 
of the claim); and of Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008) (evidence demonstrating a worsening or increase 
in severity of a disability and the effect that worsening has 
on employment and daily life, including general notice of the 
applicable Diagnostic Code.)

To the extent the VCAA notice of the applicable Diagnostic 
Code under which the disability is rated and the VCAA notice 
for an earlier effective date prior to December 2, 2005, for 
the 70 percent rating before December 2, 2005, for a 70 
percent rating came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The timing error 
was cured by content-complying VCAA notice after which the 
claims were readjudicated as evidenced by the supplemental 
statement of the case, dated in July 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records, Social 
Security Administration records and afforded the Veteran a VA 
examination in February 2007.

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Increase 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The major depressive disorder is rated under the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, 
Diagnostic Code 9433.  



Under the General Rating Formula for Mental Disorders, the 
criteria for a 100 percent rating are total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  

Factual Background

VA and Social Security Administration (SSA) records from 2006 
to 2008 show that the Veteran was treated for psychiatric 
symptoms.  Generally, the Veteran was described as 
appropriately dressed, he was attentive, his insight was 
fair, and his memory was not impaired.  There as no evidence 
that he was a danger to himself or others.  

The Veteran gave a history of auditory and visual 
hallucinations.  In August 2006, the examiner indicated there 
were no real signs of depression or psychosis, rather the 
Veteran's psychotic symptoms may be related to periods of 
prolonged sleep deprivation.  The Global Assessment of 
Functioning (GAF) score in March 2006 was 40; in October 
2006, it was 45 and 48; in January 2007, it was 49; and in 
July 2008, it was 48.  

Records of the Social Security Administration (SSA) show that 
on psychological evaluation in October 2006 the Veteran was 
oriented.  It was noted that he did house chores, went 
shopping, attended Church, and visited family.  

On VA examination in February 2007, the Veteran complained of 
difficulty sleeping and of auditory hallucinations. He stated 
that he was unable to find work as a brick mason and could 
not engage in work on a regular basis due to his depression.  

On mental status evaluation, the Veteran was adequately 
groomed.  His speech was clear, coherent and goal directed.  
He denied current suicidal or homicidal ideation.  The 
Veteran had short-term memory and concentration difficulty.  
His long-term memory was within normal limits.  The examiner 
noted some thought or perceptual disturbance when the Veteran 
became depressed. His thought process was linear and devoid 
of delusional content.  The GAF score was 45.  The examiner 
commented the Veteran was experiencing a moderate to severe 
level of impairment in social and occupational functioning.  
The examiner was of the opinion that the Veteran could manage 
his funds, however it was recommended that his sister 
continue to manage his financial affairs.  

In February 2009, the Veteran testified that he was able to 
drive.  He stated that at times he separated himself from 
relatives because he was depressed.  He indicated that he 
difficulty concentrating and sometimes his days got mixed up.



Analysis

Although the Veteran is unemployed, the evidence of record 
consistently shows the Veteran was adequately groomed, 
attentive, oriented.  There is no evidence that he was a 
danger to himself or others.  His speech was clear, coherent 
and goal-directed.  While the Veteran had concentration 
problems and some perceptual disturbance, his thought process 
was linear and devoid of delusional content.  He had problems 
with his short-term memory, but his long-term memory was 
normal.  He was able to drive.  As for social impairment, the 
Veteran at times was isolated, however, he does socialize 
with family and attends Church.  On VA examination, the 
examiner was of the opinion that the Veteran was experiencing 
a moderate to severe level of impairment in occupational and 
social functioning.

The Global Assessment of Functioning scores were mainly in 
the range of 41 to 50, which is suggestive of serious 
impairment in social and occupational functioning and is 
consistent with his functioning as reported on VA examination 
in 2007.  

Based on the findings, the symptoms overall have not resulted 
in total occupational and social impairment, that are 
equivalent to the symptoms listed in the criteria for a 100 
percent rating, namely, gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Based on the records of VA, SSA records, the report of VA 
examination, and Veteran's testimony, the disability picture 
does not more nearly approximate or equate to total 
occupational and social impairment.

For the above reasons, the preponderance of the evidence is 
against a rating higher than 70 percent for major depressive 
disorder, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Rating 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  

There must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).

Effective Date Claim 

Legal Criteria

The effective date of the award of an increase in 
compensation is either the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule 
allows for the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
the claim was received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.155, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed, the date of an outpatient 
examination will be accepted as the date of receipt of an 
informal claim for increase. 

Evidence and Analysis

In February 2005, the Veteran filed a claim of service 
connection for depressive disorder.  On VA examination in 
October 2005, the diagnosis was dysthymic disorder and the 
degree of occupational impairment was described as mild and 
GAF score was 55.  After the RO initially denied the claim, 
the Veteran filed a notice of disagreement.  On appeal in a 
rating decision in January 2006, the RO granted service 
connection for major depressive disorder and assigned a 30 
percent rating, effective February 2, 2005.  The Veteran was 
notified of the adverse determination, did not appeal the 
decision and the decision became final.  38 U.S.C.A. § 7105 
(c).  

By operation of law, a previous rating decision by the RO is 
binding and will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. §§ 3.104(a), 
3.105(a).  

As the Veteran has not raised clear and unmistakable error in 
the rating decision of January 2006, the rating decision 
became final.  

VA outpatient records show that on December 7, 2005, the 
Veteran was evaluated for depression and insomnia.  The VA 
psychiatrist found a moderate degree of impairment and the 
GAF score was 40. 



In a rating decision in April 2007, the RO increased the 
rating for major depressive disorder to 50 percent effective 
January 8, 2007.  While on appeal, in a rating decision in 
September 2007, the RO increased the rating to 70 percent, 
effective December 7, 2005, the date of receipt of the 
informal claim for increase. 

In February 2009, the Veteran testified that he is seeking an 
effective date of February 2, 2005, for his major depressive 
disorder.  

The effective date of the award of an increase in 
compensation is either the date of claim or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  In this case, the VA outpatient evaluation, 
dated December 7, 2005, was the date of receipt of the 
informal claim for increase.  The exception to the rule 
allows for an earlier date as of which it was factually 
ascertainable that an increase in disability occurred if the 
claim was received within one year of such date.  Here, the 
earliest effective date for increase could be December 7, 
2004, which is one year prior to the date of receipt of the 
claim, but earlier than the date of service connection, 
February 2, 2005, and a claim for increase can not precede 
the date of service connection for the disability. 

The remaining question was it factual ascertainable that an 
increase in disability had occurred, that is, was there 
evidence that the criteria for a 70 percent rating had been 
met at some point between February 2, 2005, and December 7, 
2005.  

VA records, covering the period from July to November 2005, 
show that the Veteran complained of depression and insomnia.  
On VA examination in October 2005, the VA examiner stated 
that the current psychiatric presentation resulted in a mild 
degree of occupational impairment and a moderate degree of 
social impairment and the GAF score was 55. 

VA records show that on December 7, 2005, the Veteran was 
evaluated at a mental health clinic.  History included no 
mental health treatment between 1977 and 2005, and in 2005 he 
was started on medication.  The GAF score was 40. 

Under the General Rating Formula for Mental Disorders, the 
criteria for a 70 percent rating are occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work--like 
setting); inability to establish and maintain effective 
relationships.

The records show that before December 7, 2005, the Veteran 
was started on medication for depression and insomnia, and on 
VA examination in October 2005, the VA examiner found a mild 
degree of occupational impairment and a moderate degree of 
social impairment.  A mild degree of occupational impairment 
and a moderate degree of social impairment does not more 
nearly approximate or equate to deficiencies in most areas, 
such as work, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); or inability to establish and maintain effective 
relationships, which are the criteria for a 70 percent 
rating. 

As it is not factually ascertainable that the criteria for a 
70 percent were present before December 7, 2005, an effective 
date before December 7, 2005, is not established.  
§ 38 U.S.C.A. § 5110(b)(2). 

For these reasons, the preponderance of the evidence is 
against the claim for an effective date before December 7, 
2005, for a 70 percent rating for service-connected major 
depressive disorder, and the benefit-of-the-doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).)


ORDER

A rating higher than 70 percent for major depressive disorder 
is denied.  

An effective date before December 7, 2005, for a 70 percent 
rating for service-connected major depressive disorder is 
denied.


REMAND

The Veteran testified that he is unable to work due to his 
service-connected major depressive disorder.  

A request for total disability rating, whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability as 
part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance and afford 
the Veteran the opportunity to submit 
additional argument and evidence and to 
request a hearing on the claim for a 
total disability rating for 
compensation based on individual 
unemployability. 





2. After the above is completed, 
adjudicate the claim for a total 
disability rating for compensation 
based on individual unemployability.  
If the decision is adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


